Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,115,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12,14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin et al. (10,200,623).
 	Regarding claim 1, Baldwin discloses an image capture device comprising: an image signal processor (314) configured to: process first frames obtained at a first frame rate from a first image sensor (302 or 304, par. 50) and store the processed first frames in a memory (308); 
obtain first camera control statistics based at least on partially processed second frames obtained at a second frame rate from a second image sensor (note par. 54, 48, 61); 
the first image sensor further configured to obtain third frames at the second frame rate based on an indication to switch from the first image sensor to the second image sensor (note par. 24, 52, 68); and 
the second image sensor further configured to obtain fourth frames at the first frame rate based on the indication (par. 24, 52, 68).
	Regarding claim 2, Baldwin discloses the image signal processor is further configured to partially process the second frames by performing one or more of automatic white balance (AWB), automatic exposure (AE), and global tone mapping (GTM) to obtain the first camera control statistics, wherein performing AWB includes estimating a correction to be applied (note par. 34, 56).
	Regarding claim 3, Baldwin discloses the image signal processor is further configured to: obtain second camera control statistics based on at least on a partial processing of the third frames; and process the fourth frames based on the second camera control statistics to reduce processing load (par. 48).  That is, according to paragraph 50, the cameras 302 and 304 are intended to interchangeably perform the functions of the operation 500 such as described in par. 54.
	Regarding claim 4, Baldwin discloses the image signal processor is further configured to process the first frames by performing one or more of automatic white balance (AWB), automatic exposure (AE), global tone mapping (GTM), denoising, warping correction, and local tone mapping (LTM), wherein the fourth frames are processed after the first frames, wherein performing AWB includes estimating a correction to be applied (note par. 34, 56, 50, 52, 68).
	Regarding claim 6, Baldwin discloses the indication to switch from the first image sensor to the second image sensor is a signal responsive to a voice command, a signal responsive to an audio cue, or a signal responsive to a button press (note par. 35).  According to paragraph 35, the I/O components 318 enable the user to select different captured images and videos from different cameras.
	Regarding claim 7, Baldwin discloses the signal responsive to an audio cue is associated with a direction of an audio signal (note the microphone I/O interface component 318 in par. 35 inherently operates as voice command input control).
	Regarding claim 8, Baldwin discloses the first frame rate is greater than the second frame rate (note par. 48, 61).
	Regarding claims 9-12, and 14-15, in addition of above rejections, Baldwin further discloses a second image signal processor configured to partially process the second frames from the second image sensor to obtain first camera control statistics (note par. 34).
	Regarding claims 16-18, and 20, see similar rejections as set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (10,200,623).
Regarding claims 5, 13, and 19, Baldwin does not disclose the image signal processor is further configured to encode the first frames and the fourth frames, wherein the fourth frames are encoded after the first frames as claimed; however, Baldwin teaches that the video data can be encoded for storing the data (par. 75).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encode the camera captured video data, such as the first frames and fourth frames data in the sequence as claimed, so that they could be stored or transmitted in orderly and efficient manners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422